Citation Nr: 0127642	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  00-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prolapse of the 
fourth finger of the right hand (claimed as ptosis).

2.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the fourth finger of the right hand, 
currently evaluated as zero percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service of 6 months 5 days during the 
period from March 1971 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that (1) denied 
service connection for ptosis, and (2) denied a compensable 
evaluation for residuals of fracture of the fourth finger of 
the veteran's right hand (rated zero percent under Diagnostic 
Code 5227).  The veteran submitted a notice of disagreement 
in August 2000, and the RO issued a statement of the case in 
October 2000.  The veteran submitted a substantive appeal in 
December 2000.  The veteran and his wife testified before the 
undersigned member of the Board in September 2001, and the 
veteran waived initial consideration by the RO of additional 
evidence submitted directly to the Board.  Also, a Veterans 
Benefits Counselor from the VA assisted the veteran at the 
formal hearing in September 2001.

An April 2001 RO rating decision denied service connection 
for post-traumatic stress disorder (PTSD).  Evidence 
submitted directly to the Board at the hearing in September 
2001 included medical treatment records and a clinical 
assessment of PTSD.  As that issue has not been fully 
developed for appellate review, it is referred to the RO for 
such further development as may be necessary.

In his notice of disagreement submitted in August 2000 and in 
testimony before the Board, the veteran raised the issue of 
entitlement to service connection for his entire right hand.  
This issue, which has not been adjudicated by the RO, will 
not be addressed by the Board and is referred to the RO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.

(1)  Prolapse of the Fourth Finger of the Right Hand

Service medical records reflect a history of fracture of the 
fourth metacarpal of the right hand, and re-injury of that 
finger in service.

Recent medical records note deformity of the fourth 
metacarpal, consistent with old healed fracture, with 
decrease range of motion.  Service connection has been 
established for residuals of fracture of the fourth finger of 
the right hand.

Testimony of the veteran at the hearing in September 2001 was 
to the effect that, since the injury in service, the knuckle 
of the fourth digit was pushed back into the hand, and that 
his finger always dropped down.  He testified that the 
prolapse of his right fourth finger was part of the injury in 
service.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, an examination is required to obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran's current prolapse of the fourth finger of 
the right hand (claimed as ptosis) is related to an incident 
of service or a service-connected disability.

(2)  Residuals of Fracture of the Fourth Finger of the Right 
Hand

In evaluating the veteran's request for a higher rating, the 
Board considers the medical evidence of record.

Testimony of the veteran and his wife at the hearing in 
September 2001 was to the effect that the veteran had surgery 
on his right hand and wrist a year ago by a private physician 
at "Rennet Memorial." These records are not in the claims 
folder, and they could be relevant. The duty to assist the 
veteran in the development of facts pertinent to his claim 
includes obtaining all relevant records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The veteran should be notified of any 
deficiency in obtaining the records.

The veteran contends that his right hand residuals have 
gotten worse and include significant pain, numbness, 
tingling, and weakness.  Records dated in December 1999 
indicate that the veteran was involved in a motorcycle 
accident and had nerve damage of the right hand and foot. 
Whether nerve damage to the veteran's right hand is a 
residual, or is related to or proximately due to residuals of 
fracture of the right fourth finger, are medical 
determinations.  It is noted that the Board may not rely on 
its own unsubstantiated judgment to resolve a medical 
question, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).  The Board concludes 
that the veteran should be afforded a VA medical examination 
to determine the nature and extent of residuals of his 
service-connected disability prior to adjudication of his 
claim.

Moreover, VA has the duty to provide the veteran with an 
examination to obtain sufficient clinical findings to 
determine the severity of the veteran's residuals.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability or incoordination.

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of residuals of the fracture of the fourth finger of 
the veteran's right hand.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
residuals of fracture of the fourth 
finger of his right hand, and for the 
prolapse of that finger, since 1999.  The 
RO should then take all necessary steps 
to obtain copies of all records not 
already contained in the claims folder, 
including records of right hand surgery 
in 2000 by a private physician at 
"Rennet Memorial."  The RO should also 
inform the veteran of any records it has 
been unsuccessful in obtaining as 
provided under 38 U.S.C.A. § 5103A(b)(2).

2.  The veteran should be afforded a VA 
examination to determine the extent and 
severity of residuals of fracture of the 
fourth finger of his right hand, 
including any functional impairment 
caused by pain or weakness.  The examiner 
should also determine the nature, 
severity, and etiology of the prolapse of 
the right fourth finger.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should also review the 
service medical records and post-service 
medical records and offer opinions as to:

(a)  Whether it is at least as 
likely as not that the prolapse of 
the right fourth finger is related 
to the injury of that finger noted 
in service, or to another incident 
of service; 

(b)  Whether any nerve damage of the 
veteran's right hand (including the 
fourth finger) is a residual of, or 
related to the fracture of the 
fourth finger of the veteran's right 
hand in service; 

(c)  Whether his service-connected 
disability caused or increased the 
disability found in the veteran's 
right hand and the prolapsed finger; 
and

(d)  Whether there is severe painful 
motion or weakness associated with 
the veteran's fourth finger of the 
right hand or other affected joints; 
and if so, whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
joint(s) is used repeatedly over a 
period of time.  The examiner should 
also determine, with respect to each 
affected joint, whether there is 
weakened movement, excess 
fatigability, or incoordination. 

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the implementing regulations.  
If so, the RO should then review the 
veteran's claims for service connection 
for prolapse of the right fourth finger 
(claimed as ptosis) and for a compensable 
evaluation for residuals of fracture of 
the fourth finger of the right hand. This 
review should consider provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain, and 
provisions of 38 C.F.R. § 3.321 
concerning an extraschedular evaluation 
based on interference with employment.


4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him, and he should be afforded an 
opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of the claims.  38 
C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




